J. S55026/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellant         :
                                            :
                    v.                      :
                                            :
WALDEMAR ROSAS                              :
                                            :
                                            :     No. 1675 EDA 2015

                  Appeal from the Order Entered May 12, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0012668-2012
                                          CP-51-CR-0012672-2012

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                           FILED OCTOBER 04, 2017

        The Commonwealth of Pennsylvania appeals from the Order entered in

the Philadelphia County Court of Common Pleas on May 12, 2015, dismissing

felony and misdemeanor charges against Appellee, Waldemar Rosas,

following resolution in Appellee’s favor of summary traffic offenses.    After

careful review, we reverse.

        The record reflects that on September 30, 2012, Officer Timothy

Stephan of the Philadelphia Police Department observed Appellee disregard a

stop sign while operating a motor vehicle. Officer Stephan initiated a traffic

stop, and as he approached the car, he saw the car’s passenger make a



*   Former Justice specially assigned to the Superior Court.
J. S55026/16


shoving motion toward his right side. Officer Stephan opened the passenger

door and saw marijuana inside the passenger-side door.

        Officer Stephan placed Appellant into custody and performed a search

of Appellant’s vehicle.      During the search, Officer Stephan’s partner

recovered a gun from the vehicle’s trunk—which was later discovered to

have been stolen—and a loaded magazine in the passenger cabin that

matched the gun found in the trunk. See N.T. Preliminary Hrg., 10/22/12,

at 4-6. Officer Stephan issued Appellant a citation for Disregarding a Stop

Sign and for Driving Without a License,1 both summary offenses.

        Following this incident, on November 1, 2012, the Commonwealth also

charged Appellant with Receiving Stolen Property and Firearms Not to be

Carried Without a License,2 both felonies, and Intentional Possession of a

Controlled Substance, Carrying a Firearm in Public in Philadelphia, and

Possession of an Instrument of Crime,3 all misdemeanors.




1   75 Pa.C.S. § 3323(b) and 75 Pa.C.S. § 1543(a), respectively.

2   18 Pa.C.S. § 3925(a) and 18 Pa.C.S. § 6106(a)(1), respectively.

3 35 P.S. § 780-113(a)(16), 18 Pa.C.S. § 6108, and 18 Pa.C.S. § 907(a),
respectively.




                                      -2-
J. S55026/16


        On December 4, 2012, for reasons not set forth in the certified record

herein, the Philadelphia Traffic Court (“Traffic Court”)4 acquitted Appellant of

the summary driving offenses.

        More than two years later and after numerous continuances of trial, on

May 5, 2015, Appellee filed a Motion to Dismiss the felony and misdemeanor

charges, pursuant to the Compulsory Joinder Rule, 18 Pa.C.S. § 110. The

trial court heard oral argument on Appellee’s Motion to Dismiss on May 12,

2015, and subsequently dismissed all of the pending criminal charges. The

trial court concluded that the felony and misdemeanor charges arose from

the same criminal episode as the traffic offenses so joinder was necessary.

Because the Commonwealth did not join the criminal charges with the

summary charges, and the Traffic Court had already acquitted Appellee, the

trial court concluded no further proceedings were permitted.

        The Commonwealth timely appealed, raising the following issue: “Did

the lower court err when, in contravention of Supreme Court precedent, it

dismissed felony and misdemeanor charges pursuant to 18 Pa.C.S. § 110

based     upon   the   prior   adjudication   of   summary   traffic   offenses?”

Commonwealth’s Brief at 4.

        The Commonwealth challenges the trial court’s interpretation and

application of 18 Pa.C.S. § 110. Thus, “our standard of review is de novo,

4 It was not until 2013 that the legislature abolished Traffic Court and
assigned to Municipal Court jurisdiction to hear traffic offenses. See, infra
at 5.



                                       -3-
J. S55026/16


and our scope of review is plenary.” Commonwealth v. Fithian, 961 A.2d

66, 71 n.4 (Pa. 2008). Section 110 provides, in relevant part, as follows:

         § 110. When      prosecution    barred         by    former
         prosecution for different offense

         Although a prosecution is for a violation of a different
         provision of the statutes than a former prosecution or is
         based on different facts, it is barred by such former
         prosecution under the following circumstances:

            (1) The former prosecution resulted in an acquittal or
            in a conviction as defined in section 109 of this title
            (relating to when prosecution barred by former
            prosecution for the same offense) and the
            subsequent prosecution is for:

               (i) any offense of which the defendant could
               have been convicted on the first prosecution;

               (ii) any offense based on the same conduct or
               arising from the same criminal episode, if such
               offense was known to the appropriate
               prosecuting officer at the time of the
               commencement of the first trial and occurred
               within the same judicial district as the former
               prosecution unless the court ordered a separate
               trial of the charge of such offense; or [ . . . ]

18 Pa.C.S. § 110(1)(i) and (ii).

      As has been summarized by our Supreme Court, Section 110(1)(ii)

contains four requirements which, if met, preclude subsequent prosecution

due to a former prosecution for a different offense:

         (1)      the former prosecution must have resulted in an
                  acquittal or conviction;

         (2)      the current prosecution is based upon the same
                  criminal conduct or arose from the same criminal
                  episode as the former prosecution;


                                     -4-
J. S55026/16



           (3)     the prosecutor was aware of the instant charges
                   before the commencement of the trial on the
                   former charges; and

           (4)     the current offense occurred within the same
                   judicial district as the former prosecution.

Fithian, 961 A.2d at 72.

      The Commonwealth argues on appeal that the prior adjudication of

Appellee’s summary traffic offenses in Traffic Court did not bar his later

prosecution on felony and misdemeanor charges; and, in fact, the

Pennsylvania Constitution precluded Appellee’s prosecution on summary

offenses     simultaneously   with   misdemeanor      and    felony   charges.

Commonwealth’s Brief at 9-12, 15-16. We agree.

      Prior to 2013, the Traffic Court had exclusive jurisdiction over the

adjudication of traffic offenses committed in Philadelphia County, 5 and the

Municipal Court and Court of Common Pleas had exclusive jurisdiction over

the adjudication of misdemeanor and felony offenses.6,7 On June 19, 2013,




5“The traffic court shall have exclusive jurisdiction of all summary offenses
under the motor vehicle laws.” Pa. Const. Sched. Art. V § 16(s); see also
42 Pa.C.S. § 1302(a.1)-(b) (1979).

6 “The municipal court shall have jurisdiction in . . . [a]ll summary offenses,
except those under the motor vehicle laws.” Pa. Const. Sched. Art. V §
16(r)(ii); see also Commonwealth v. Masterson, 418 A.2d 664, 666-67
(Pa. Super. 1980).

7 “The court of common pleas shall have unlimited original jurisdiction in all
cases except those cases assigned by this schedule to the municipal court



                                     -5-
J. S55026/16


Pennsylvania Governor Tom Corbett signed into law Act 17 of 2013,

abolishing the Traffic Court and transferring its responsibilities to the newly-

created Traffic Court Division of the Municipal Court of Philadelphia. 8

        The criminal episode from which all charges arose, and the Traffic

Court proceeding in this case occurred in 2012, when the Traffic Court had

exclusive jurisdiction to adjudicate only the summary traffic offenses with

which Appellee had been charged.          The Pennsylvania Constitution, thus,

prohibited the Commonwealth from prosecuting Appellee’s summary traffic

charges in the Municipal Court or the Court of Common Pleas.                 See

Commonwealth v. Masterson, 418 A.2d 664, 666-69 (Pa. Super. 1980).9

Likewise, Appellee’s felony and misdemeanor criminal charges could not be

adjudicated in Traffic Court.

        We conclude that, given the trifurcated judicial apparatus that existed

in Philadelphia County at the time of the criminal episode in this case, even

though the conduct giving rise to the criminal charges in the instant matter

“occurred    within   the   same   judicial   district”—Philadelphia   County—the

and to the traffic court.”    Pa. Const. Sched. Art. V § 16(o); see also 42
Pa.C.S. § 931.

8   See 42 Pa.C.S. § 1123(a)(9)(i).

9 We acknowledge that this Court decided Masterson prior to the 2002
amendment to Section 110(1)(ii) that substituted the phrase “occurred
within the same judicial district as the former prosecution” for “was within
the jurisdiction of a single court.” However, we find its discussion of the
constitutional and statutory framework of the jurisdiction of the pre-2013
Philadelphia courts instructive.



                                       -6-
J. S55026/16


statutory   and   constitutional   law   prohibited   the   Commonwealth   from

consolidating Appellee’s summary traffic offense trial with the trial on his

misdemeanor and felony offenses.10

      Moreover, even if the offenses could have been tried together, we

disagree with the trial court that the charges in this case arose from the

same criminal episode.

      In determining whether charges arose from the same criminal episode,

courts must look to the “temporal and logical relationship between the

charges to determine whether they arose from a single criminal episode.”

Commonwealth v. Reid, 77 A.3d 579, 582 (Pa. 2013) (quotation marks

omitted). “Generally, charges against a defendant are clearly related in time

and require little analysis to determine that a single criminal episode exists.”

Commonwealth v. Hude, 458 A.2d 177, 181 (Pa. 1983). With respect to

whether a logical relationship exists, however, the Supreme Court explained:

         In ascertaining whether a number of statutory offenses are
         logically related to one another, the court should initially
         inquire as to whether there is a substantial duplication of
         factual, and/or legal issues presented by the offenses. If
         there is duplication, then the offenses are logically related
         and must be prosecuted at one trial.

Id. (internal quotation marks omitted).


10 We acknowledge that this Court recently considered this issue in
Commonwealth v. Perfetto, ___ A.3d ___, 2017 Pa. Super. 281 (Pa.
Super. filed August 30, 2017) (en banc). We find, however, that the
analysis in Perfetto is inapplicable herein as the instant matter pre-dates
abolition of Philadelphia Traffic Court.



                                         -7-
J. S55026/16


      Substantial duplication of issues of law and fact is a prerequisite, as de

minimis duplication is insufficient to establish a logical relationship between

offenses. Commonwealth v. Bracalielly, 658 A.2d 755, 761 (Pa. 1995).

Where   different   evidence   is   required   to   establish   the   defendant’s

involvement in criminal activity, substantial duplication is not demonstrated.

See id. at 761-62.     “When determining if there is a duplication of legal

issues, a court should not limit its analysis to a mere comparison of the

charges, but should also consider whether, despite the variation in the form

of the criminal charges, there is a commonality of legal issues within the two

prosecutions.”   Reid, 77 A.3d at 585-86 (citations and quotation marks

omitted). “Two separate offenses may constitute the same criminal episode

if one offense is a necessary step in the accomplishment of a given criminal

objective or if additional offenses occur because of an attempt to secure the

benefit of a previous offense or conceal its commission.” Commonwealth

v. Lane, 658 A.2d 1353, 1355 (Pa. Super. 1995) (citation omitted).

      Furthermore, in considering the temporal and logical relationship

between criminal acts, we are guided by the policy considerations that the

legislature designed Section 110 to serve:

         (1) to protect a person accused of crimes from
         governmental harassment of being forced to undergo
         successive trials for offenses stemming from the same
         criminal episode; and (2) as a matter of judicial
         administration and economy, to assure finality without
         unduly burdening the judicial process by repetitious
         litigation.



                                      -8-
J. S55026/16


Commonwealth v. Anthony, 717 A.2d 1015, 1019 (Pa. 1998) (citation

omitted).    However, Section 110 “must not be interpreted to sanction

volume discounting, procedural maneuvering, or to label an ‘enterprise’ an

‘episode.’” Reid, 77 A.3d at 586 (citation, brackets, and ellipsis omitted).

      In the instant matter, the trial court summarily determined that this

case easily satisfied all but one of the four Fithian prongs; thus, the court

analyzed    only   whether   the   instant   prosecution   on   the   felony   and

misdemeanor offenses is based upon the same criminal conduct or arose out

of the same criminal episode as the former Traffic Court prosecution. Trial

Ct. Op., 12/9/15, at 3-4.      The court, relying on the holding in Hude,

concluded that the Commonwealth should have consolidated the charges

against Appellee for purposes of trial because “[t]he Commonwealth’s case

for both sets of offenses rests solely on the testimony of the single officer

who effectuated the traffic stop.”     Id. at 4.   Because “both prosecutions

present a substantial duplication of facts and issues [ ] they constitute the

same criminal episode under Section 110.” Id.

      Following our review, however, we conclude that, contrary to the trial

court’s assessment, the logical relationship between all of the charged

crimes is insubstantial, and, thus, the conclusion that they comprised a

single criminal episode is error.    The Traffic Court acquitted Appellant of

Disregarding a Stop Sign and Driving Without a License. Conviction of those

offenses would have required the Commonwealth to present evidence that



                                      -9-
J. S55026/16


Appellee failed to stop at a stop sign and that Appellee operated the vehicle

at a time when his operating privilege had been suspended or revoked. The

prosecution for Receiving Stolen Property, Possession of a Controlled

Substance, and firearms violations is materially different from disregarding a

stop sign and driving without a valid license, and proof of those crimes

requires substantially different evidence and witnesses.

      Moreover, aside from a de minimis explanation of the traffic stop,

there is no need for the Commonwealth to present evidence pertaining to

the traffic offenses in the subsequent prosecution.        Although one might

operate a vehicle without a license or disregard a stop sign during the

commission of another crime, commission of the traffic offenses is not a

necessary step in the accomplishment of the criminal objectives of the

misdemeanor and felony crimes with which the Commonwealth charged

Appellee.   Hence, there is no logical relationship between the former and

latter prosecutions.

      Because the charged crimes did not constitute a single criminal

episode for Section 110 purposes, on this alternative basis, we also conclude

that the trial court erred by dismissing the misdemeanor and felony charges

against Appellee.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.




                                    - 10 -
J. S55026/16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2017




                          - 11 -